Citation Nr: 1734266	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than March 11, 2015, for the assignment of a 50 percent rating for bilateral plantar fasciitis with right hallux rigidus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1974 to May 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions issued in October 2008 and December 2014.  The October 2008 rating decision continued a 30 percent rating for pes planus; the December 2014 rating decision denied entitlement to a TDIU.

In a March 2015 rating decision, the RO awarded a 50 percent rating for pes planus, with an effective date of March 11, 2015.  The Veteran disagreed with the effective date assignment in a June 2015 notice of disagreement (NOD).

The Board remanded these claims for further development in August 2015 and characterized the appeal as shown on the title page.


FINDINGS OF FACT

1.  A claim for entitlement to an increased disability rating was received by the VA on June 25, 2008.

2.  There are no pending, unadjudicated claims for an increase for service-connected bilateral pes planus with right hallux rigidus prior to June 25, 2008, and it is not factually ascertainable that the Veteran had pronounced bilateral pes planus prior to June 25, 2008.  

3.  Resolving reasonable doubt in the Veteran's favor, pronounced pes planus was shown prior to the VA examination conducted on March 11, 2015.

4.  The Veteran's service-connected disability, alone, does not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 25, 2008 for the award of a 50 percent rating for bilateral plantar fasciitis with right hallux rigidus are met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2015); 38 C.F.R. §§ 3.102, 3.400(o) (2016); 4.71a, Diagnostic Code 5276.

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381(Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Analysis

A.  Earlier Effective Date

The Veteran is seeking an effective date prior to March 11, 2015 for the award of a 50 percent evaluation for bilateral pes planus with right hallux rigidus.  In particular, he asserts that the effective date should be June 25, 2010.  See the June 2015 notice of disagreement.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110 (a) and (b)(2), and 38 C.F.R. § 3.400 (o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o) (1).  

An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R. § 3.400 (o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125(1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

VA has amended the regulations concerning the filing of claims, including no longer recognizing informal claims and eliminating the provisions of 38 C.F.R § 3.157.  See Fed. Reg. 57,660, 57,695 (Sept. 25. 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim at issue in the appeal was filed before these amendments, the prior regulatory provisions apply. 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1 (r) (2014).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1 (p)(2014); 3.155 (2014).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought. Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.

Further, under 38 C.F.R. § 3.157 (b)(1) (2014), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established. 

The Veteran's bilateral pes planus is currently rated at 50 percent disabling, effective March 11, 2015 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2016).  DC 5276 provides a 30 percent rating is provided for a severe bilateral disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for a pronounced bilateral disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, which are not improved by orthopedic shoes or appliances.  

A claim for an increased rating for the bilateral pes planus disability was received at VA on June 25, 2008.  The claim was denied in an October 2008 rating decision.  The Veteran appealed that decision with a timely filed notice of disagreement.  In a March 2015 rating decision, a 50 percent rating was granted, but with an effective date of March 11, 2015, based on a VA examination performed March 11, 2015.

Based on the evidence presented and a review of the Veteran's history, an increase rating of 50 percent was warranted prior to March 11, 2015.

At a VA examination in October 2008, the Veteran described his foot pain as an aching type that was rated 5 out of 10 with intermittent burning and a tingling type of pain.  He also reported experiencing a ripping sensation in the bottom of his feet that would reach a 10 out of 10.  He was able to complete his daily activities while experiencing regular pain and flare-ups.  The examiner found that there was a normal Achilles' alignment, normal feet alignment, and callus formation over the left metatarsal phalangeal joint and left medial calcaneal area.  The Veteran had an antalgic gait with use of a cane on his right side, with no distal edema.  Palpation revealed mild tenderness in the hindfoot bilaterally along the medial and lateral borders of the Achilles' tendons.  There was no dorsal surface tenderness bilaterally.  There was exquisite tenderness at the calcaneal tuberosity along the plantar fascia into the metatarsal heads.  There was also exquisite tenderness over the medial and lateral aspect of the right great toe metatarsal phalangeal joint.  There was mild tenderness on the plantar surface of the great toe.  There was no pain with manipulation of the tarsals and metatarsals.  Right great toe manipulation revealed exquisite pain at the metatarsal phalangeal joint with valgus/varus, anterior/posterior type maneuvers.  The examiner concluded that the Veteran would have moderate to severe dysfunction with his ambulation with moderate incoordination, but no fatigability and no weakness with painful flare-up episodes.

The Veteran was afforded another VA examination for his feet on March 11, 2015.  The Veteran reported that custom orthotics over the years have not had a significant positive effect.  He described pain in the right foot arch but minimal left foot pain.  The examiner found no evidence of left foot metatarsalgia, and other than the slight tenderness of the right great toe MP joint, no other evidence of right foot metatarsalgia.  He also found the Veteran had pain on both feet but it was not accentuated on manipulation.  There was no swelling or calluses.  The Veteran was still using arch support but neither foot was relieved of symptoms.  Notably, the examiner found the Veteran had extreme tenderness of plantar surfaces on the right foot that was not improved by orthopedic shoes or appliances.  This was not found on the left foot.  The Veteran did not have decreased longitudinal arch height of either foot, nor was there objective evidence of marked deformity or marked pronation on either foot.  The weight-bearing line did not fall over or medial to the great toe on either foot.  There was no lower extremity deformity other than pes planus and no "inward" bowing of the Achilles' tendon.  The Veteran did not have marked inward displacement or severe spasm of the Achilles' tendon on manipulation of the feet.  The examiner concluded that the Veteran's severity was mild on the left foot and severe on the right foot, and that the foot conditional chronically compromised weight bearing.  However, he did not indicate the foot conditioned required arch supports, custom orthotic inserts, or shoe modifications.

Private treatment records show the Veteran was fit for custom molded foot orthotics in June 2014.  

The Veteran has submitted a number of personal statements and buddy statements from family members who have attested to his discomfort and difficulties related to his feet.

In assigning a 50 percent disability rating back to June 25, 2008, the date a claim for an increased rating was received, the Board notes that the RO awarded the 50 percent rating specifically upon the March 2015 finding of "extreme tenderness of plantar surfaces of the feet (right foot)."  Additional symptoms were noted to include "Pain on use of the feet (Left Foot), Pain on use of the feet (Right Foot), Severe symptoms (Right Foot), Mild symptoms (Left Foot)."  See the March 2015 rating decision.

The Board, however, observes that at the Veteran's initial examination in October 2008, the examiner noted "exquisite tenderness at the calcaneal tuberosity along the plantar fascia into the metatarsal heads."  Although different words were used to describe the severity of the plantar surface tenderness, the Board finds no significant difference between the words 'exquisite' and 'extreme' by the examiners.  It is also notable that the 2015 examiner completed his assessment using a Disability Benefits Questionnaire, which had the prepopulated question "DOES THE VETERAN HAVE EXTREME TENDERNESS OF PLANTAR SURFACES ON ONE OR BOTH FEET?"  The October 2008 examiner did not complete his assessment using a DBQ form.  This examiner also indicated that the Veteran had moderate to severe dysfunction with his ambulation, with moderate incoordination during flares.  Notably, neither examiner found objective evidence of marked pronation, marked inward displacement or severe spasm of the tendo achillis on manipulation- all symptoms which would support a 50 percent disability rating.  Finally, throughout the appeal Veteran has credibly maintained that his foot pain is not improved by orthopedic shoes or appliance.

Based on the medical and lay evidence presented, the criteria for a 50 percent rating were met prior to March 11, 2015.  Generally, the effective date can be no earlier than the date of receipt of the claim for increase.  In this case, the earliest evidence of claim for an increased rating for pes planus is June 25, 2008.  The Board has considered the exception to that general rule, however, the evidence does not demonstrate that it was factually ascertainable that the Veteran's service-connected bilateral pes planus was 50 percent disabling within the one year prior to June 25, 2008.  38 C.F.R. § 3.400 (o)(2).  Indeed, the record does not show any relevant evidence within that timeframe that demonstrates the Veteran's bilateral pes planus manifested with symptoms indicative of a pronounced disability as described under the rating criteria.  Thus, an effective date earlier than June 25, 2008 is not warranted.

B.  TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a) (2016).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2016).

Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16 (b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to individual veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran is service-connected for bilateral plantar fasciitis with right hallux rigidus, with DJD of the right great toe, rated at 50 percent.  There are no other service-connected disabilities.  Therefore, he does not satisfy the schedular criteria for consideration of a TDIU.  38 C.F.R. § 4.16(a).  

However, as the Veteran reported that he is unable to work due to service-connected bilateral plantar fasciitis despite having a disability rating that does not meet the schedular requirements for TDIU, the Board must determine whether there is evidence that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities.

The Veteran contends that his bilateral pes planus prevents him from obtaining and maintaining gainful employment.  On his statement in support of his claim in June 2015, the Veteran stated that he could not work because no one will hire someone that has to take a break every 10 minutes.  

On the Veteran's application for TDIU, VA 21-8940, he indicated that he last worked in May 1998 as a warehouseman.  He reported 4 years of high school and 2 years of college.  The Veteran also indicated that he had not left his last position due to disability and further, that he had not sought employment since 1998.

Records from the Social Security Administration (SSA) show the Veteran was denied disability benefits in 2001 and in 2002.  SSA records show that he reported a high school education and that he had taken a welding course.  He has worked in the relevant past as a warehouse worker and also worked briefly as a janitor.  The Veteran described his warehouse duties as driving a fork lift, unloading trucks, and loading customers' feed and farm supplies).  On his SSA application, the Veteran asserted that he became disabled on May 12, 1998, due to a heart condition and triple bypass surgery, depression, memory problems, upper extremity disorders, chest pain, weakness, dizziness, and fatigue.  A November 2002 medical consultant's assessment was that the Veteran had not worked since a heart attack with bypass surgery in 1998 and had lost his license to a driving under the influence citation.  

The SSA files also reflect that an SSA vocational expert testified about the Veteran's prior work history.  The vocational expert noted that the Veteran had worked as a warehouse worker, which was medium, unskilled work.  He had also worked briefly as a janitor, which the expert classified as medium semi-skilled work.  The expert concluded that the Veteran has never performed substantial gainful activity as a welder-so he had no transferable skills from any past relevant work.  Despite that testimony, the expert concluded that a person with a similar educational and vocational background as the Veteran, and a residual functional capacity for a limited range of light exertion, would be able to perform entry level jobs of a light nature, such as: small production assembler, hand packing worker, and sedentary assembler of small products.

At the VA examination in March 2015, the examiner noted that the Veteran had severe right foot plantar pain when he stands and walks, but found there was no impact on his ability to perform sedentary work.

An additional VA opinion was obtained in October 2016.  The October 2016 examiner reviewed the Veteran's file and concluded that the Veteran's symptoms were not typically disabling conditions and that there was no report of unusual surgeries or severe problems with the foot per prior X-rays and prior exams.  This examiner concluded that the Veteran's ability to work would not be affected by his right and left foot conditions; and therefore the right and left foot plantar fasciitis with right hallux rigidus and mild DJD of the right great toe did not impede his ability to acquire gainful employment.  

The VA examiner's opinions, which the Board finds competent and persuasive, establish that the Veteran is capable of sedentary employment despite his service-connected pes planus.  Also, as determined by SSA, a person with the Veteran's education and prior work experience would be capable of sedentary employment such as an assembler of small products.  The record does not otherwise indicate that the Veteran stopped working due to his service-connected pes planus or that his pes planus disability prevented him from obtaining and maintaining substantially gainful employment.

In summary, the evidence reflects that the Veteran's pes planus does not impede his ability to secure or follow a substantially gainful employment through sedentary employment consistent with his education and employment background.  The evidence of record is adequate for the Board to determine whether referral for an extraschedular TDIU is warranted.  The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board observes that medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Based on all pertinent evidence of record, the Board finds that the Veteran is not incapable of securing or following a substantially gainful occupation due to his service-connected disability.  As such, referral to the Director of Compensation and Pension for extraschedular consideration is not warranted.  The preponderance of the evidence is against entitlement to TDIU; thus, the benefit of the doubt doctrine is not for application in the instant case.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  TDIU is not warranted. 


ORDER

An effective date of June 25, 2008, but no earlier, for the award of a 50 percent rating for bilateral plantar fasciitis with right hallux rigidus, is granted.

Entitlement to a TDIU is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


